DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of the species SEQ ID NO: 4, SEQ ID NO: 10, SEQ ID NO: 21, SEQ ID NO: 33, SEQ ID NO: 37 and a recombinant cell, in the reply filed on 28 December 2020 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-20 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US 14927,731 (now US Patent 10240140) which claims benefit of foreign priority documents KR10-2015-0072090 filed 22 May 2015 and KR10-2014-0149049 filed 30 October 2014 which is acknowledged.  Said documents have been received in the parent application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 May 2020 and 13 February 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Objections
Claims 1, 9-10, 17-19 are objected to because of the following informalities:  all instances of reference to different genus and species should be italicized (e.g. Corynebacterium sp. or Ensifer adhaerens, etc.).  
Claim 10 is further objected to because the genus name of “Clostridium” is misspelled (spelled as Clostridiun in the claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 14 recites the limitation "wherein the regulating sequence is selected from the group consisting of SEQ ID NO: 13 to 16" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim because there is no antecedence for SEQ ID NO: 13 in claim 1 because SEQ ID NO: 13 includes/comprises a first spacer sequence of SEQ ID NO: 3, which is not included in claim 1.  
Claim 8 recites the limitation " wherein the regulating sequence comprises the promoter nucleotide sequence of SEQ ID NO: 1, the RBS nucleotide sequence of SEQ ID NO: 2, the first spacer sequence selected from the group consisting of the sequences of SEQ ID NO: 4 to SEQ ID NO: 6, the second RBS nucleotide sequence of SEQ ID NO: 2, and the second spacer sequence selected from the group consisting of the sequences of SEQ ID NO: 7 to SEQ ID NO: 11 " in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a second RBS nucleotide sequence nor a second spacer sequence.  
Applicants can remedy this by changing the “the” as italicized and underlined above to “a”; or alternatively, by changing the dependency of claim 8 to depend from claim 5.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
The relevant distinction is the one “between patents that claim the ‘buildin[g] block[s]’ of human ingenuity and those that integrate the building blocks into something more, thereby ‘transform[ing]’ them into a patent-eligible invention. The former ‘would risk disproportionately tying up the use of the underlying’ ideas and are therefore ineligible for patent protection. The latter pose no comparable risk of pre-emption, and therefore remain eligible for the monopoly granted under our patent laws.” See Alice Corp., 110 U.S.P.Q.2d at 1981 (quoting Mayo, 101 U.S.P.Q.2d at 1972, 1965-66).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring product/protein and/or nucleotides encoding thereof found in cell lysates and extracts.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  It is noted, psicose epimerases are naturally occurring enzymes found in nature and the claim merely recites a composition comprising one “obtained from a recombinant Corynebacterium sp.”.  However, it does not matter how said enzyme is produced (e.g. product by process) as the enzyme that is recombinantly produced is not distinguishable from that which is found in nature.  Psicose epimerases are, for example, such as those of instant SEQ ID NO: 33-36, all found in naturally occurring species - (See SCORE, Result #1 or #2, in each of the .rup files; which show 100% sequence identity to instant SEQ ID NO: 33-36).  This is also true for the nucleotides which encode said enzymes, which said enzymes and nucleic acids would also be found in the lysate or extract of cell culture (See SCORE, Result #1’s in .rge files).   There is nothing in the claims which differentiates these naturally occurring enzyme and encoding nucleotides in terms of structure and/or function.  Thus, there is ultimately nothing in the claims which integrates the judicial exception into a practical application.    
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (KR201318422 – cited on IDS (published 15 October 2013)).
Jeong et al. teach a psicose epimerase from Clostridium scidens having 100% sequence identity to instant SEQ ID NO: 33 (See SCORE, .rag file, result #1), wherein said enzyme is recombinantly expressed and purified/characterized.  Thus, Jeong et al. teach a composition comprising said psicose epimerase and a cell lysate and cell extract comprising said enzyme.  It is noted, the claim states that a psicose epimerase Clostridium sp., however, the manner in which a product is made is immaterial if the process by which it is made results in the same product.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which states, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See also MPEP § 2113.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/274,654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
in Corynebacterium sp., and comprising: a nucleotide sequence encoding the psicose epimerase; and a regulating sequence being operably connected to the nucleotide sequence in the upstream regulating the expression of the nucleotide sequence in Corynebacterium sp, and comprising a promoter, a ribosome binding site (RBS) sequence and a first spacer sequence in the direction of 5' to 3', wherein the promoter includes the nucleotide sequence of SEQ ID NO: 1, the ribosome binding site (RBS) sequence is a nucleotide sequence in a size of 7 to 20 bases including the nucleotide sequence of SEQ ID NO: 2, and the first spacer sequence is selected from the group consisting of the nucleotide sequences of SEQ ID NO: 4 to SEQ ID NO: 6.
The claims to the ‘654 application in their broadest are drawn to a method of producing a psicose epimerase, comprising: culturing a recombinant Corynebacterium sp. cell transformed by a vector comprising a gene expression cassette, and reacting a fructose-containing substrate with at least one selected from the group consisting of an psicose epimerase obtained from the culture of the recombinant Corynebacterium sp., a recombinant cell, a culture of the recombinant cell, a lysate of the recombinant cell and an extract of cell culture or the cell lysate, and wherein the gene expression cassette, producing a psicose epimerase in Corynebacterium sp., and comprising: a nucleotide sequence encoding the psicose epimerase; and a regulating sequence being operably connected to the nucleotide sequence in the upstream regulating the expression of the nucleotide sequence in Corynebacterium sp, and comprising a promoter, a ribosome binding site (RBS) sequence and a first spacer sequence in the direction of 5' to 3', 
Thus, the application are related by the reference application being a process of using the instantly claimed product.  It would be obvious to utilize a product in a method for which it was intended to be used.  Also here, the instant application and the ‘654 application were never subject to a restriction requirement between one another and thus safe harbor does not apply.  In addition, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,240,140. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to  a gene expression cassette, producing a psicose epimerase in Corynebacterium sp., and comprising: a nucleotide sequence encoding the psicose epimerase; and a regulating sequence being operably connected to the nucleotide sequence in the upstream regulating the expression of the 
The claims to the ‘140 patent in their broadest are drawn to a gene expression cassette, producing a psicose epimerase in Corynebacterium sp., and comprising:
a nucleotide sequence encoding the psicose epimerase; and a regulating sequence being operably connected to the nucleotide sequence in the upstream regulating the expression of the nucleotide sequence in Corynebacterium sp, and comprising a promoter, a ribosome binding site (RBS) sequence and a first spacer sequence in the direction of 5′ to 3′, wherein the promoter includes the nucleotide sequence of SEQ ID NO: 1, the ribosome binding site (RBS) sequence is a nucleotide sequence in a size of 7 to 20 bases including the nucleotide sequence of SEQ ID NO: 2, and the first spacer 
Thus, ultimately the claims differ in that the first spacer sequence is selected from SEQ ID NO: 3 to SEQ ID NO: 6 in the ‘140 patent; whereas the instant claims require SEQ ID NO: 4 to SEQ ID NO: 6.  Thus, the claims overlap for spacer sequences of SEQ ID NO: 4-6.  Everything else is the same when instant claims 1, 2 and 4 are combined and thus, the claims directly overlap.      

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        12 February 2021